DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
In Figure 2, it seems that the reference number "80" should be -- 82 -- because while the reference number 80 represents a connector assembly including a plug and a receptacle while the reference number 82 represents a plug.  However, the reference number 80 in Figure 2 is only pointing at the plug.
It seems that the reference number 195 in Figure 5C and 5D pointing at two different places.  Therefore, it is not clear which part is the actual part representing 195. 
In the drawings, "an outer circumferential wall" of the plug and "an inner circumferential wall and a cavity" of the receptacle are not identified with assigned reference numbers and lines pointing at these elements.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cam moving from a first position to a second position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Also, it is not clear what this cam is because while the present specification describes "A cam lock (120)" in Paragraph [0064] and "locking cam (212)" in Paragraph [0072], the specification does not describe neither cam lock 120 nor locking cam 212 moving from a first position to a second position.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "10" for the catheter device described in Paragraph [0051], line 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROXIMAL CONNECTOR ASSEMBLY FOR MEDIACAL IMAGING DEVICE.
The disclosure is objected to because of the following informalities: 
Paragraph [0006], line 2, the examiner suggests the applicant to change "CMOS (metal-oxide semiconductor)" to -- CMOS (complementary metal-oxide semiconductor) --.  
Paragraph [0027], line 4, the first occurring abbreviation "LEDs" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Throughout the specification, the reference number 32 is described as either "shaft" or "elongated shaft" or "element".  The examiner suggests the applicant to use the same terminology consistently throughout the entire specification.
Paragraph [0065], line 6, the examiner suggests the applicant to change "the assembly (96)" to -- the pin assembly (96) --,
Appropriate correction is required.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1, line 2 recites, "an elongated shaft".  However, lines 3-4, 11, and 13 recite, "the elongated shaft" line 6 recites, "the shaft".  The examiner suggests the applicant to use the same terminology consistently throughout the entire claims in order for clear understanding.  
Claim 17 also has the same problem as claim 1 regarding the terminology, "elongated shaft" and "shaft".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 recite, "the plug having an outer circumferential wall" and lines 9-10 recite, "the receptacle having an inner circumferential wall defining a cavity".  Because the plug is at the proximal end of the elongated shaft, it is obvious that the outer surface of the elongated shaft forms the outer circumferential wall.  On the other hand, the inner circumferential wall and the cavity of the receptacle are not obvious to determine without the assigned reference numbers and lines pointing at the inner circumferential wall and the cavity.  Therefore, the exact location of the inner circumferential wall and the cavity are not clear and cannot be identified them in the drawings.  
Regarding claim 4, it is not clear how the second plurality of pins can descend from an unlocked position into a locked position because the drawings do not show the unlocked position and the locked position.  
Regarding claim 5, it is not clear what a cam that can move from a first position to a second position is because while the present specification describes "A cam lock (120)" in Paragraph [0064] and "locking cam (212)" in Paragraph [0072], the specification does not describe neither cam lock 120 nor locking cam 212 moving from a first position to a second position.  Also, the drawings do not show the cam in the first position and the cam in the second position.  Therefore, it is not clear what the first and second positions are. 
Claim 17, line 2 recites, "an elongated shaft having a maximum outer diameter".  It is not clear what the dimension of this maximum outer diameter is.  it is not clear how the maximum outer diameter can be determined without knowing any standard outer diameter where the maximum outer diameter can be compared to.           
Claim 17, lines 18-19 also recite, "the plug has a maximum diameter", which has the same problem as the maximum outer diameter of the shaft stated above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831